Title: To John Adams from François Adriaan Van der Kemp, 1 May 1816
From: Van der Kemp, François Adriaan
To: Adams, John


				
					Dear  and respected Sir!
					Olden barneveld 1 May 1816.
				
				Mr. Alex. Bryant Johnson returned me the ms—Had I more time I Should be tempted to write a geogological history of a part of this western world—Say between the little falls and Lakes—but now I give it up, and, nevertheless, can not cease of collecting materials. I lately finished a treatise—on agriculture—I ought rather to Say—its Skeleton—but it remains yet in the brouillon. And now I am called a new to hard Labour—which however I rather consider as a blessing than as a curse, but—although it does not extend further as my garden—it is not an easy task—having no assistance whatever as that of my Son.Was I only a few miles from Quincÿ, then curiosity—now—I will do justice to your generous heart, then frendship would prompt you, to order your carriage—for a visit to my hermitage, and your Lady might condescend to be your companion, and as well pleased with our frugal fare and cordial welcome, as with a Sumptuous Boston entertainment.That Grimm Baron’s history Seems  to have pleased you—It traces, you hint, the principles and motives of the French Revolution: Can you not, if not by amusement—be it then in way of correction induce one of your fair Secretaries—to compile a concise Extract of these principles and motives? In the beginning of last Century 1717 was published—in refutation of Lucrecius—a work by Charles Claude Genet—at Paris “Principes de Philosophie, ou preuves Naturelles de L’existence de Dieu et de L’immortalité de L’ame” Have you Seen it—? is it equal to that of the Anti-Lucretius of Card. Polignac?Do not tell me, that I ask you much—it cost you only a little recollection—and—it is your fault, my Dear frend!omnibus ornatum voluisti excellere rebusbesides—that, it is your fault—that during So many years—you complied with my demands—and you know—if we give a finger to a child—that it grasps too often the hand—and is it not So with a frend—accustomed to receive, without the power to reciprocate? Be it as it may, trusting on your friendship, I do not hesitate in my confidence that it Shall be continued—as long you live, and assure you that I remain with unabated affectionate respect / My Dear Sir! / your obliged frend!
				
					Fr. Adr. van der kemp
				
				
			